Citation Nr: 0202729	
Decision Date: 03/22/02    Archive Date: 04/04/02

DOCKET NO.  97-06 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disability, other than post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Michael A. Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from June 1956 to June 
1960.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

The veteran's case was previously before the Board in May 
1998.  At that time the Board issued a decision that declined 
to reopen the veteran's claims for entitlement to service 
connection for a psychiatric disability, not to include PTSD, 
and service connection for a duodenal ulcer.  The veteran 
submitted a motion for reconsideration in September 1998.  
His motion for reconsideration was denied in July 1999.

The veteran then appealed the May 1998 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a memorandum decision dated in November 2000 the Court 
noted that the veteran limited his appeal to the claim 
relating to service connection for a psychiatric disability.  
The Court found that the veteran had abandoned his appeal 
with respect to the duodenal ulcer.  The Court then vacated 
that part of the May 1998 Board decision that related to the 
issue of service connection for an acquired psychiatric 
disability.  The basis for the Court's decision was the 
change in law regarding the test used to determine if new and 
material evidence had been submitted.  See Hodge v. West, 155 
F. 3d. 1356 (Fed. Cir. 1998).  The case was then remanded to 
the Board for further adjudication.

While the case was in appellate status, the veteran perfected 
an appeal with respect to the issue of entitlement for 
service connection for PTSD.  That issue is also before the 
Board for appellate review.


FINDINGS OF FACT

1.  In a decision dated in September 1988, the Board of 
Veterans' Appeals denied entitlement to service connection 
for an acquired psychiatric disability, not to include PTSD.

2.  New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
has been associated with the claims folder since the 
September 1988 Board decision.  

CONCLUSION OF LAW

New and material evidence has been submitted for the purpose 
of reopening the veteran's claim of service connection for a 
psychiatric disability, not to include PTSD.  38 U.S.C.A. §§ 
5107, 5108, 7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.156(a), 20.1100 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In September 1988 the Board denied the veteran's appeal 
seeking service connection for a psychiatric disability; the 
Board found no evidence of a psychiatric disorder in service 
and that there was no evidence to relate the veteran's then 
current psychiatric diagnosis to service.  This Board 
decision is final and may only be reopened if new and 
material evidence is added to the record.  38 U.S.C.A. §§ 
5108, 7104 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156 
(2001).

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  New and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

The Court summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  VA must first determine whether the newly 
presented evidence is "new," that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence must be "probative" of the issue at 
hand.  There is, however, no longer a requirement that, in 
order to reopen a claim, the new evidence, when viewed in the 
context of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

In September 1988 the Board denied the veteran's claim of 
service connection for a psychiatric disorder.  There was no 
entitlement to judicial review at that time and the veteran 
did not request a reconsideration of the decision.  
Therefore, the decision became final.  38 C.F.R. § 20.1100 
(2001).

At the time of the September 1988 Board decision, the 
evidence consisted of the veteran's service medical records 
(SMRs), private treatment records, VA discharge summaries and 
hospitalization records and statements of the veteran.  The 
SMRs revealed no evidence of a psychiatric disorder in 
service.  The SMRs contain a hospital summary from the Naval 
Hospital located in Portsmouth, Virginia, dated in January 
1960.  The summary reported that the veteran was an inpatient 
for approximately one month for an evaluation of epigastric 
pain that was originally thought be a duodenal ulcer.  The 
discharge diagnosis was changed to reflect that the veteran 
was hospitalized for medical observation.  In statements the 
veteran has alleged, in essence, that he had had nervous 
problems ever since his discharge from service and that his 
hospitalization in service was the first time he was 
evaluated for a nervous condition.

The private treatment records from A. L. Taulbee, M.D., are 
negative for a diagnosis of a psychiatric condition.  
However, in an entry dated in July 1975, the records reflect 
that the veteran was prescribed unspecified nerve pills that 
he felt were not strong enough.  The entry further relates 
that the veteran had been on Valium.  He was later prescribed 
Valium by Dr. Taulbee beginning in 1980.  Additional private 
treatment records from D. Hunter-Smith, M.D., of the Mountain 
Comprehensive Health Corporation, reflect treatment in March 
1987 for what was assessed to be severe depression because of 
a number of recent significant events in the veteran's life.  
Dr. Hunter-Smith also reported that the veteran had a 
lifelong history of chronic anxiety and had been on Valium 
since the early 1960's for treatment. 

The VA discharge summaries pertain to two periods of 
hospitalization in 1987.  The first period from March to May 
1987 and the second period from June to July 1987.  During 
his first period of hospitalization the veteran was diagnosed 
with major depression with psychotic features and generalized 
anxiety disorder.  The summary noted that the veteran's 
depression was imposed on top of a longstanding anxiety 
disorder.  The second period of hospitalization was for a 
diagnosis of major depression with psychotic features.  

The evidence submitted subsequent to the September 1988 Board 
decision includes private medical evidence, multiple lay 
statements from family members and friends, and statements 
and testimony of the veteran.  

Of particular interest for purposes of reopening, the Board 
notes that the veteran has provided a statement from the 
widow, and office nurse, of a Dr. John Akers that says Dr. 
Akers treated the veteran for a nerve condition from 1960 to 
1963.  The widow also stated that she had known the veteran 
most of his life.  A statement from a neighbor in 1996 
reported that she had known the veteran for 44 years and that 
she was aware that he had had a problem with his nerves and 
had been on medication for a long time.  Another statement 
from a neighbor that had known the veteran since 1968 
reported that he was aware that the veteran reported having a 
nervous condition since his time in service.  Another lay 
statement from [redacted] reported that he had grown up with 
the veteran.  He said that he recalled that the veteran's 
father reported that the veteran was treated for a nervous 
condition in service and was not the same after service.  
Finally, the veteran testified at his videoconference hearing 
in September 2001 that he first was treated by Dr. Akers in 
1960, soon after his discharge from service.

The private medical evidence included a statement from R. 
Cornett, D.O., dated in September 1998, that reported that 
the veteran suffered from a chronic psychoneurosis.  He 
reported that the veteran gave a history of this disease 
dating back to service.  Dr. Cornett opined that this type of 
mental disease would frequently start from military stress 
syndrome.

The Board finds that the multiple lay statements and the 
statement from Dr. Cornett are so significant that they must 
be considered in order to fairly decide the merits of the 
claim.  The statements are new and they support treatment 
soon after service and Dr. Cornett relates the veteran's 
psychiatric illness to service.  Moreover, the Federal 
Circuit said in Hodge that under the regulation new evidence 
that was not likely to convince the Board to alter its 
previous decision could be material if that evidence provided 
a "more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its rating 
decision."  Hodge, 155 F.3d at 1363.

Thus, the Board finds that new and material evidence has been 
submitted to reopen the claim of service connection for an 
acquired psychiatric disorder, not to include PTSD.

ORDER

As new and material evidence has been received, the claim of 
service connection for a psychiatric disability, other than 
PTSD is reopened.  


REMAND

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.304 (2001).  In addition, 
certain chronic diseases, including psychoses, may be 
presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001). 

The veteran has alleged that not all of his SMRs are 
associated with the claims folder.  Specifically, he alleges 
that there are outstanding treatment records pertaining to 
his period of hospitalization at the Portsmouth Naval 
Hospital in 1959, notably medication records that would 
demonstrate treatment for a nervous condition.  The available 
SMRs include a typewritten hospital summary that is noted to 
be from the hospital.  However, to carry out its duty to 
assist, the RO should make an attempt to secure any 
outstanding service treatment records, to include reports 
from the hospital itself.  See Hayre v. West, 188 F.3d. 1327, 
1331 (Fed. Cir. 1999).

Establishing service connection for PTSD requires that there 
be medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a) (2001); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  38 C.F.R. § 3.304(f) 
(2001).  If the evidence establishes that the veteran engaged 
in combat with the enemy and the claimed stressor is related 
to that combat, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2001).

In regard to the veteran's claim for entitlement to service 
connection for PTSD the Board notes that the RO denied this 
claim as not well grounded in September 1998.  As will be 
discussed in greater detail below, a change in the law has 
eliminated the requirement for a claimant to submit a well-
grounded claim for benefits.  In that regard, a claim for 
disability compensation benefits must be afforded the 
assistance and development previously provided to well 
grounded claims.  To that end the veteran's claim for PTSD 
requires additional development, to include obtaining 
stressor information from the veteran.  At this point the 
only stressor referred to by the veteran was the stress 
related to his assignment as a radarman in his ship's combat 
information center.

The veteran testified in September 2001 as to receiving 
current and ongoing treatment from VA for his claimed 
disabilities.  The RO has not yet had an opportunity to 
obtain those records.  Upon remand a request for these 
records should be made.  The Board also notes that in the 
March to May 1987 VA hospital summary it was reported that 
the veteran was seen in a VA emergency room for treatment for 
hypomania in 1983.  An attempt should be made to obtain these 
records as well.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

The veteran has submitted evidence that he was determined to 
be totally disabled by the Social Security Administration 
(SSA) in 1987.  He is now receiving SSA retired benefits as 
opposed to disability benefits.  However, the administrative 
decision and records related to the disability decision are 
relevant in consideration of the veteran's VA disability 
claim.  The administrative decision and medical records 
relied on should be requested from the SSA.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

An attempt was made to obtain the treatment records of 
Dr. Robert Cornett in October 1998.  However, at this time 
there is no indication of a response from Dr. Cornett.  
Another attempt must be made to obtain the records from Dr. 
Cornett.  In addition, the veteran should be contacted and 
requested to identify any other source of treatment where 
records could be obtained in support of his claim.  

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date. Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

VA has recently issued final regulations to implement these 
statutory changes.  See Duty to Assist, 66 Fed. Reg. 45,620-
32. (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), not 
applicable in this case, the changes "merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA."  See 66 Fed. Reg. at 45,629.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, and the additional 
development required, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096-2100 
(2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  Also, under the Act the VA has a duty, 
under some circumstances, to provide the veteran a medical 
examination, to include a medical opinion concerning the 
nexus, if any, between an in-service disease or injury and 
any claimed current disability.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (codified as amended at 38 U.S.C. § 5103A(d)).  
In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these and other reasons outlined above a 
remand is required.

To ensure that VA has met its duty to assist the veteran in 
the development of the facts pertinent to his claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
private and VA, who treated the veteran 
for his psychiatric condition, to include 
PTSD.  The veteran should be specifically 
requested to identify the earliest date 
he received any treatment and the 
provider(s).  If the veteran identifies 
any provider that for whom records are no 
longer available, he should so state to 
the RO.  After securing the necessary 
release(s), the RO should obtain records 
from the available sources if they have 
not been already been obtained.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  The RO should also take appropriate 
steps to contact the veteran in order to 
afford him an opportunity to provide 
information regarding the claimed 
stressors to which he was exposed during 
his period of service that contribute to 
his alleged PTSD.  He should include 
specific details of the claimed stressful 
events during service, to include dates, 
places, detailed descriptions of the 
events, his service units, duty 
assignments and the names and other 
identifying information concerning any 
individuals involved in the events.  If 
the veteran is claiming his duty in the 
combat information center of his ship as 
the only stressor, he should so state.

4.  If the veteran identifies stressors 
that require verification, the RO should 
take steps to submit the alleged 
stressors to the appropriate source for 
verification, e.g. the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR).

5.  After completing the above action the 
veteran should be afforded a VA 
psychiatric examination to determine the 
diagnosis of any and all psychiatric 
disorders which may be present.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed.  
The veteran's claims folder, and a copy 
of this remand, must be reviewed by the 
physician conducting the examination, and 
such receipt and review must be 
acknowledged in any report generated.  

As to the veteran's claim for a 
psychiatric disorder, not to include 
PTSD, the examiner is requested to 
review all of the evidence of record, to 
include the early VA hospital summaries 
that reported on the veteran's onset of 
problems in 1987.  An accurate 
postservice employment history should be 
obtained, if possible.  The veteran 
testified in September 2001 that he had 
been unable to hold a job (transcript 
p.16) after service due to his nerves.  
He also testified that whenever he got 
to where he could make money in a job he 
would have to quit because of his 
nervousness.  (transcript p. 19).  
However, his November 1995 claim 
reported approximately 19 years as a 
state policeman with approximately 
another 5 years of employment.  (A 
February 1986 letter from W. T. Maxson, 
II. M.D., noted the veteran's history of 
a very active lifestyle consisting of 
amateur boxing and a continuing pattern 
of exercise while a policeman until he 
became a county judge four years 
earlier).  This was not reported in the 
VA hospital summaries and not mentioned 
in the subsequent private treatment 
records submitted by the veteran.  The 
examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not that any currently 
diagnosed psychiatric disorder, other 
than PTSD, is related to service.  The 
report of examination must include the 
complete rationale for all opinions 
expressed.

In regard to the veteran's claim for 
PTSD, the RO must specify the claimed 
stressors that have been verified by 
credible supporting evidence or are 
verifiable on their own, such as the 
veteran's duty in the combat information 
center of his ship.  The examiner should 
then integrate any previous psychiatric 
findings and diagnoses with current 
findings to obtain a true picture of the 
nature of the veteran's psychiatric 
status.  If the diagnosis of PTSD is 
deemed appropriate, the examiner should 
comment upon the link between the 
current symptomatology and one or more 
of the in-service stressors found to be 
established by the RO.  The report of 
examination should include the complete 
rationale for all opinions expressed.

6.  The RO should review the report of 
examination to ensure that the 
requirements of the foregoing paragraph 
has been satisfied.  If not, the report 
should be returned for necessary 
corrective action, as appropriate.  

7.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) are fully complied with and 
satisfied.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

 



